DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to communications: Ids and application filed on 05/14/2021.
Claims 1-20 are pending in the case. Claim 1 is independent claim.
	
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/14/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu et al., US 2016/0026611.
	Regarding independent claim 1, Liu teaches a method for communicating information through a telecommunications network, the telecommunications network comprising at least one server and at least one terminal exchanging a set of data (Liu, fig.1; [0036]-[0037], [0040]; client browser receives documents from a server through internet); said at least one terminal being configured to implement an internet browser (Liu, [0036]-[0037], [0041]; client browser receives a document from the server); the communication method being executed by the internet browser and comprising a step of analyzing said set of data (Liu, fig.2; [0050]-[0058]; browser client parses the document to generating a document object model (DOM) tree); the set of data consisting of at least one among: an object element, a branch element  and a display element (Liu, [0037], [0049]; document includes at least one of text, files, image, audio, video, javascript and stylesheet elements); 
	the object element being configured to be unique when it is generated (Liu, fig.2; [0050]-[0058]; javascript); 
	the branch element being configured to comprise at least one auxiliary branch element and/or at least one terminal branch element (Liu, fig.2, [0050]-[0058]; html and body elements/nodes), and,
	 the display element being configured to create a graphic representation (Liu, fig.2, [0050]-[0058]; css stylesheet).
	Regarding claim 2, which is dependent on claim 1, Liu teaches wherein said set of data is received by said at least one terminal from said server, during a reception step (Liu, [0036]-[0037]).
	Regarding claim 3, which is dependent on claim 1, Liu teaches which comprises a step of forming a tree from said set of data (Liu, fig.2; forming DOM tree).
	Regarding claim 4, which is dependent on claim 3, Liu teaches wherein said at least one auxiliary branch element is configured to comprise said at least one terminal branch element (Liu, fig.2, [0050]-[0058]; body element comprising text element).
	Regarding claim 5, which is dependent on claim 4, Liu teaches wherein the step of forming said tree comprises a step of executing the display element (Liu, [0050]-[0058]; executing javascript and/or stylesheet elements).
	Regarding claim 6, which is dependent on claim 3, Liu teaches wherein the step of forming said tree comprises a step of executing the object element (Liu, [0050]-[0058]; executing javascript and/or stylesheet elements). 
	Regarding claim 7, which is dependent on claim 1, Liu teaches which comprises a step of generating an HTML markup language from said set of data by the internet browser to represent at least one web page (Liu, fig.2, item 240; [0056]; creating HTML web page from the DOM tree).
	Regarding claim 8, which is dependent on claim 2, Liu teaches which comprises a step of forming a tree from said set of data (Liu, [0050]-[0058]; generating DOM tree).
	Regarding claim 9, which is dependent on claim 8, Liu teaches wherein said at least
one auxiliary branch element is configured to comprise said at least one terminal branch
element (Liu, fig.2, [0050]-[0058]; html and body elements/nodes).
	Regarding claim 10, which is dependent on claim 9, Liu teaches wherein the step of
forming said tree comprises a step of executing the display element (Liu, [0050]-[0058]; executing javascript and/or stylesheet elements).
	Regarding claim 11, which is dependent on claim 10, Liu teaches wherein the step
of forming said tree comprises a step of executing the object element (Liu, [0050]-[0058]; executing javascript and/or stylesheet elements).
	Regarding claim 12, which is dependent on claim 11, Liu teaches which comprises
a step of generating an HTML markup language from said set of data by the internet browser
to represent at least one web page (Liu, fig.2, item 240; [0056]; creating HTML web page from the DOM tree).
	Regarding claim 13, which is dependent on claim 4, Liu teaches wherein the step of
forming said tree comprises a step of executing the object element (Liu, [0050]-[0058]; executing javascript and/or stylesheet elements).
	Regarding claim 14, which is dependent on claim 5, Liu teaches wherein the step of
forming said tree comprises a step of executing the object element (Liu, [0050]-[0058]; executing javascript and/or stylesheet elements).
	Regarding claim 15, which is dependent on claim 8, Liu teaches wherein the step of
forming said tree comprises a step of executing the object element (Liu, [0050]-[0058]; executing javascript and/or stylesheet elements).
	Regarding claim 16, which is dependent on claim 2, Liu teaches which comprises a
step of generating an HTML markup language from said set of data by the internet browser to
represent at least one web page (Liu, fig.2, item 240; [0056]; creating HTML web page from the DOM tree).
	Regarding claim 17, which is dependent on claim 3, Liu teaches which comprises a
step of generating an HTML markup language from said set of data by the internet browser to
represent at least one web page (Liu, fig.2, item 240; [0056]; creating HTML web page from the DOM tree).
	Regarding claim 18, which is dependent on claim 4, Liu teaches which comprises a
step of generating an HTML markup language from said set of data by the internet browser to
represent at least one web page (Liu, fig.2, item 240; [0056]; creating HTML web page from the DOM tree).
	Regarding claim 19, which is dependent on claim 5, Liu teaches which comprises a
step of generating an HTML markup language from said set of data by the internet browser to
represent at least one web page (Liu, fig.2, item 240; [0056]; creating HTML web page from the DOM tree).
	Regarding claim 20, which is dependent on claim 6, Liu teaches which comprises a
step of generating an HTML markup language from said set of data by the internet browser to
represent at least one web page (Liu, fig.2, item 240; [0056]; creating HTML web page from the DOM tree).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Harris, US 2002/0161805 teaches editing HTML dom elements in web browser with non-

visual capabilities

Webber et al., US 2014/0053059 teaches pre-processing of scripts in web browsers.
Athas et al., US 2013/0212462, [0047] teaches browser interprets web code and scripts to generate or update DOM.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THU V HUYNH whose telephone number is (571)272-4126. The examiner can normally be reached Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CESAR PAULA can be reached on 571-272-4128. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THU V HUYNH/Primary Examiner, Art Unit 2177